DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action has been issued in response to amendment filed on 04/11/2022.

Independent claims 1, 8, 15 are amended and dependent claims 10-11, 18 and 21-22 are amended. Claim 2-7, 9, 12-14, 16-17 and 19-20 have been cancelled.

Claims 1, 8, 10-11, 18 and 21-22 are allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2022 and 04/18/2022 were filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on July 12, 2022 to suggest amendment to claims 1, 8, 15 and cancel claims 2, 9 to overcome prior art and make condition for allowance. Applicant agreed with Examiner’s suggestions. The agreed upon language is incorporated into the claims below.
 	The Claim is amended as authorized by Attorney of Record Cesar A. Udave (Reg. No. 76,609) on July 15, 2022.

IN THE CLAIMS:
	Please amend claims 1, 8, 10, 11, 15, 18 and 21-11. Cancel claims 2 and 9. 

1.	(Currently Amended) A computer-implemented method for enabling user-generation of a custom service application, the method comprising: 
receiving, with a processor, a natural language query;
determining, with the processor, if an existing service application is available to handle the natural language query;
in response to determining that no existing service application is available to handle the natural language query:
initiating, using the processor, a service application generator, 
determining, using the service application generator, an intent of the natural language query using a natural language service;
receiving, using the service application generator, 
receiving, using the service application generator, (i) a data communication path defining a communication pathway and (ii) a value path defining a data location of the data source, the data communication path specifying data related to the intent and the entity, and the value path comprising code used by the custom service application to obtain the data 
generating, using the service application generator, the custom service application (i) based on the intent and the entity and (ii) based on the data communication path; and
subsequent to the generating of the custom service application, invoking the custom service application

2.	(Canceled) 
8.	(Currently Amended) A computer-readable storage medium having computer readable instructions stored thereupon that, when executed by a computer, cause the computer to: 
receive a natural language query;
determine if an existing service application is available to handle the natural language query; 
 in response to determining that no existing service application is available to handle the natural language query, initiate a user interface used to generate a new service application, the user interface comprising inputs to:
 receive user indication of an intent and an entity of the natural language query from a data source, and
receive (i) a data communication path defining a communication pathway and (ii) a value path defining a data location of the data source, the data communication path specifying data related to the intent and the entity, and the value path comprising code used by the new service application to obtain the data, 
generate the new service application based on the intent, the entity, and the data communication path; and
subsequent to the generating of the new service application, invoking the new service application to:
insert the entity into the new service application associated with the intent at a location specified within a data structure of the new service application, [[;]]
access, using the new service application, the data source to obtain the data related to the intent and the entity via the communication pathway, [[;]] and
output, from the new service application, a response to the natural language query using the data related to the intent and the entity.
9.	(Canceled)
10.	(Currently Amended) The computer-readable storage medium of claim [[9]] 8, wherein the computer readable instructions further comprise instructions to receive a template input to define a response format to display a result of servicing the natural language query by the new service application.
11.	(Currently Amended) The computer-readable storage medium of claim [[9]] 8, wherein the value path is provided using a JSON format or XML format.

15.	(Currently Amended) A system comprising:
a processor; and
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
receive a natural language query;
determine if an existing service application is available to handle the natural language query;
in response to determining that no existing service application is available to handle the natural language query, initiate a user interface for generating a new service application, the user interface having inputs to:
 receive 
receive (i) a data communication path defining a communication pathway and (ii) a value path defining a data location of the data source, the data communication path specifying data related to the intent and the entity to be obtained from a data source, and the value path comprising code used by the new service application to obtain the data; 
generate the new service application based on the intent, the entity, and the data communication path; and
subsequent to the generating of the new service application, invoking the new service application to:
insert the entity into the new service application at a location specified within a data structure of the new service application, [[;]]
access, using the new service application, the data source to obtain the data related to the intent and the entity via the communication pathway, [[;]] and
output, from the new service application, a response to the natural language query using the data related to the intent and the entity.
18.	(Currently Amended) The system of claim 15, 
21.	(Currently Amended) The computer-implemented method of claim [[2]] 1, further comprising presenting a user interface on an electronic display, the user interface configured to receive a user input defining the intent, the entity, and the value path.
22.	(Currently Amended)	The computer-implemented method of claim [[2]] 1, wherein the value path is provided using a JSON format or XML format.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-1859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199